 Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 1 of 13 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                            CASE NO.:
JONATHAN J. GODWIN,
and other similarly situated individuals,

        Plaintiff (s),

v.

IMCMV HOLDINGS INC,
IMCMV DAYTONA LLC,
d/b/a LANDSHARK BAR & GRILL
DAYTONA BEACH,

      Defendant,
_______________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff JONATHAN J. GODWIN, by and through the undersigned

counsel, on behalf of himself and other similarly situated hereby sues Defendants IMCMV

HOLDINGS INC, and IMCMV DAYTONA LLC, d/b/a LANDSHARK BAR & GRILL

DAYTONA BEACH and alleges:

                            JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid regular and overtime wages under

        the laws of the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. §§

        1331 and 1337 and under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et

        seq (the “FLSA” or the “Act”).

     2. This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant to 29

        U.S.C. § 216 (b).




                                            Page 1 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 2 of 13 PageID 2



 3. Plaintiff JONATHAN J. GODWIN (hereinafter JONATHAN J. GODWIN, or Plaintiff) is

    a resident of Volusia County, within the jurisdiction of this Honorable Court. Plaintiff is

    a covered employee for purposes of the Act.

 4. Defendants IMCMV HOLDINGS INC, and IMCMV DAYTONA LLC, d/b/a

    LANDSHARK BAR & GRILL DAYTONA BEACH (hereinafter LANDSHARK BAR &

    GRILL, or Defendant) are Florida corporations. Defendants IMCMV HOLDINGS INC,

    and IMCMV DAYTONA LLC share corporate offices at 7380 Sand Lake Road, Suite 300,

    Orlando, FL 32819, within the jurisdiction of this Court. At all times, Defendant were and

    are engaged in interstate commerce.

 5. Defendants IMCMV HOLDINGS INC, and IMCMV DAYTONA LLC, hereinafter will

    be called LANDSHARK BAR & GRILL, or Defendant.

 6. All the actions raised in this complaint took place within the jurisdiction of this Court.

                     ALLEGATIONS COMMON TO ALL COUNTS

 7. This cause of action is brought by Plaintiff as a collective action to recover from Defendant

    regular wages, overtime compensation, liquidated damages, and the costs and reasonably

    attorney’s fees under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. §

    201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

    employees similarly situated to Plaintiff (“the asserted class”) who worked in excess of

    forty (40) hours during the material time.

 8. The asserted class for this collective action includes all current and former employees

    similarly situated to Plaintiff including all prep cooks, bussers, dishwashers, waitress/es,

    bartenders, barbacks an all restaurant employees performing non-exempted duties, at all

    premises of LANDSHARK BAR & GRILL restaurants nationwide, in furtherance of the


                                         Page 2 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 3 of 13 PageID 3



    business of Defendant, and who worked in excess of forty hours (40) during one or more

    weeks within the material time, without being paid overtime hours at the rate of time and

    a half his regular rate (“the overtime rate”), pursuant the FLSA.

 9. The asserted class for this collective action also includes all current and former employees

    similarly situated to Plaintiff performing non-exempted duties, at all premises of

    LANDSHARK BAR & GRILL restaurants nationwide, in furtherance of the business of

    Defendant, and who worked forty hours (40) or less than forty (40) hours without being

    paid minimum wages for every hour worked for Defendant, pursuant to the FLSA, during

    one or more weeks within the “material time”

 10. The material time for the claims in this case is the three-years period (3 years) prior to the

    date of each Plaintiff or each similarly situated individuals joining this action, as tolled or

    extended by equity of by law.

 11. Corporate Defendants IMCMV HOLDINGS INC, and IMCMV DAYTONA LLC,

    (hereinafter LANDSHARK BAR & GRILL) operate LANDSHARK BAR & GRILL

    which is an American casual dining restaurant brand.

 12. Plaintiff worked at LANDSHARK BAR & GRILL located at 471 South Atlantic Avenue,

    Daytona Beach Florida, 32118.

 13. At all times pertinent to this Complaint, Defendant LANDSHARK BAR & GRILL was

    engaged in interstate commerce as defined by §3 (r) and 3(s) of the Act, (29 U.S.C. § 203(r)

    and 203(s)). The annual gross volume of the corporate was in excess of $500,000 per

    annum. Therefore, there is FLSA enterprise coverage.




                                         Page 3 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 4 of 13 PageID 4



 14. Plaintiff an those similarly situated individuals were employed by an enterprise engage in

    interstate commerce and performed activities in furtherance of an enterprise engaged in

    interstate commerce. Therefore, there is FLSA individual coverage.

 15. Defendant LANDSHARK BAR & GRILL employed Plaintiff JONATHAN J. GODWIN

    as a non-exempted, full time, hourly restaurant employee, from on or about January 6, 2018

    through approximately July 05, 2019, or 78 weeks.

 16. Throughout Plaintiff’s employment period with Defendant, Plaintiff performed different

    duties, during different schedules, which were compensated at different rates. Plaintiff

    worked different positions within a single day, and within the same workweek.

 17. Defendant had the practice of interchanging employees between “Front-of-House”

    positions, which focuses on customer service, and Back-of-House positions, which focuses

    on food preparation, cleaning and maintenance duties, depending on the needs of the

    restaurant.

 18. Plaintiff worked different positions such as trainer, busser, dishwasher, cleaning employee

    barback, and cook prep. Plaintiff was required to clock in and out for each position, and he

    was paid different rates for every position. Plaintiff’s last paystub dated 07/05/19 shows

    hourly rates of $10.00, $6.44, and $5.44, an hour.

 19. Plaintiff worked non-tippable positions and he also worked tippable positions, in which he

    received indirect tips. Nevertheless, Plaintiff worked many non-tippable hours for which

    he was paid at the minimum rate for tipped employees.

 20. Plaintiff worked 7 days per week, he was required to show up for work at 10:30 in the

    morning, however he was not allowed to clock-in until 11:00 AM. From Mondays to

    Thursdays Plaintiff clocked out around 11:00 PM (12 hours each day); from Fridays to



                                        Page 4 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 5 of 13 PageID 5



    Saturdays, Plaintiff clocked out around 12:00 (13 hours each day). These hours added up

    83 hours weekly. In addition, Plaintiff worked 3.5 off-the-clock hours weekly.

    Consequently, Plaintiff worked a total of approximately 86.5 hours every week.

 21. Plaintiff and other similarly situated individuals, did not take bona-fide lunch periods.

 22. Plaintiff alleges that every week he was paid only for a fraction of his regular and overtime

    hours, because Defendant did not credit all the hours worked by Plaintiff at every position.

 23. Defendant failed to pay Plaintiff, and other similarly situated individuals, regular and

    overtime hours.

 24. Plaintiff clocked-in half an hour after the beginning of his shift, and he clocked-out at the

    end of his shifts; also, Plaintiff clocked in and out between changing positions. Thus,

    Defendant was able to track the total number of hours worked by Plaintiff and other

    similarly situated individuals.

 25. Therefore, Defendant willfully failed to pay Plaintiff minimum wages for every regular

    hour that he worked, in violation in violation of Section 206 (29 U.S.C. 206 (a)) and it

    failed to pay Plaintiff overtime, in violation of Section 7 (a) (29 U.S.C. 207(a)(1))of the

    Fair Labor Standards Act of 1938.

 26. In the course of his employment with Defendant Plaintiff and other persons in the asserted

    class, regularly worked overtime hours (hours in excess of forty (40) and were not paid all

    regular hours worked, and overtime compensation at the rate of time and one-half of their

    regular rate of pay (the overtime rate) for all of the overtime worked, based in part upon

    Defendant’s custom and practice of failing to credit and pay for all the regular hours, and

    the failing to credit and pay for overtime hours actually worked.




                                         Page 5 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 6 of 13 PageID 6



 27. Upon information and belief, LANDSHARK BAR & GRILL applied the same

    compensation and employment policies, practices, and procedures to all LANDSHARK

    BAR & GRILL’ employees, working at all LANDSHARK BAR & GRILL locations.

 28. The records, if any, concerning the number of hours worked by Plaintiff JONATHAN J.

    GODWIN, and all other similarly situated employees, and the compensation actually paid

    to such employees should be in the possession and custody of Defendant. However, upon

    information and belief, Defendant did not maintain accurate and complete time records of

    hours worked by Plaintiff and other employees in the asserted class. Defendant violated

    the record keeping requirements of FLSA, 29 CFR Part 516.

 29. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

    Law, to inform employees of their federal rights to overtime and minimum wage payments.

    Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

 30. At all times pertinent to this complaint, Defendant failed to comply with Title 29 U.S.C. §

    § 201-209. In that Plaintiff and those similarly situated employees performed services and

    labor for Defendant for which Defendant made no provision to pay Plaintiff and other

    employees in the asserted class, the compensation to which they were lawfully entitled for

    all the regular and overtime hours worked within a workweek.

 31. Plaintiff has retained the law offices of the undersigned attorney to represent him

    individually, and on behalf of the asserted class, and incurred attorney’s fees and costs in

    bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recovery of

    reasonable attorney’s fees and costs.




                                        Page 6 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 7 of 13 PageID 7



                                 COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                         FAILURE TO PAY OVERTIME

 32. Plaintiff JONATHAN J. GODWIN re-adopts every factual allegation as stated in

    paragraphs 1-29 above as if set out in full herein.

 33. Defendant has engaged in a widespread pattern and practice of violating the Fair Labor

    Standards Act, as described in this Collective Action Complaint.

 34. At all times pertinent to this Complaint, Defendant LANDSHARK BAR & GRILL was

    engaged in interstate commerce as defined by §3 (r) and 3(s) of the Act, (29 U.S.C. § 203(r)

    and 203(s)), and the annual gross volume of the corporate was in excess of $500,000 per

    annum. Therefore, there is FLSA enterprise coverage.

 35. At all relevant times, Plaintiff and the FLSA asserted class were engaged in commerce or

    in the production of good for commerce within the meaning of 29 U.S.C §§ 206(a) and

    207(a).

 36. At all relevant times, Defendant employed Plaintiff and the FLSA asserted class.

 37. At all relevant times, the overtime provisions set forth in 29 U.S.C. § 201 et seq. of the

    FLSA apply to Defendant.

 38. At all relevant times, Defendant has been employer of engaged in interstate commerce/and

    or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and

    207(a).

 39. At all relevant times, Plaintiff and the FLSA asserted class were employees within the

    meaning of 29 U.S.C. §§ 203(e) and 207 (a).

 40. Defendant has failed to pay Plaintiff and the FLSA asserted class the overtime wages to

    which they are entitled under the FLSA.



                                        Page 7 of 13
 Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 8 of 13 PageID 8



   41. Defendant’s violations of the FLSA, as described in this Collective Action Complaint, have

       been willful and intentional.

   42. Defendant has not made a good faith effort to comply with the FLSA with respect to the

       compensation of Plaintiff and the FLSA asserted class.

   43. Because Defendant’s violations of the FLSA have been willful, a three-year statute of

       limitations applies, pursuant to 29 U.S.C. § 255.

   44. As a result of Defendant’s willful violations of the FLSA, Plaintiff and the FLSA asserted

       class have suffered damages by being denied overtime wages in accordance to 29 U.S.C.

       § 201 et seq.

   45. As a result of the unlawful acts of Defendant, Plaintiff and the FLSA asserted class have

       been deprived of overtime compensation and other wages in amounts to be determined at

       trial, and are entitled to recover of such amounts, liquidated damages, prejudgment interest,

       and other relief as allowable by law.

   46. Plaintiff has retained the law offices of the undersigned attorney to represent him

       individually, and on behalf of the asserted class, and incurred attorney’s fees and costs in

       bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recovery of

       reasonable attorney’s fees and costs.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff JONATHAN J. GODWIN, individually and on behalf of all other

similarly situated persons, respectfully request that this Honorable Court grant the following relief:

   A. An order, at the earliest possible time, allowing Plaintiff to give notice of this collective

       action to all including all prep cooks, bussers, dishwashers, waitress/es, bartenders,

       barbacks an all similarly situated employees who are presently, or have at any time from



                                            Page 8 of 13
 Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 9 of 13 PageID 9



        August 2016, up through and including the date of this Court’s issuance of Court-

        Supervised Notice worked at LANDSHARK BAR & GRILL (or that the Court issue such

        notice). Such notice shall inform them that this civil action has been filed, of the nature of

        the action, and of their right to join this lawsuit if they believe they were denied proper

        wages;

    B. Enter judgment for Plaintiff JONATHAN J. GODWIN and other similarly situated and

        against the Defendant LANDSHARK BAR & GRILL based on Defendant’s willful

        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

    C. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

        for hours worked in excess of forty weekly;

    D. Pre-judgment interest and post-judgment interest as provided by law;

    E. Award Plaintiff an equal amount in double damages/liquidated damages, the employer’s

        share of FICA and FUTA, and any other required employment taxes to be paid by

        Defendant according to proof;

    F. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    G. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                        JURY DEMAND

Plaintiff JONATHAN J. GODWIN and those similarly situated demand trial by jury of all issues

triable as of right by jury.




                                            COUNT II:



                                            Page 9 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 10 of 13 PageID 10



   F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                          PAY MINIMUM WAGES

  47. Plaintiff JONATHAN J. GODWIN re-adopts every factual allegation as stated in

     paragraphs 1-29 above as if set out in full herein.

  48. Defendant has engaged in a widespread pattern and practice of violating the Fair Labor

     Standards Act, as described in this Collective Action Complaint.

  49. At all times pertinent to this Complaint, Defendant LANDSHARK BAR & GRILL was

     engaged in interstate commerce as defined by §3 (r) and 3(s) of the Act, (29 U.S.C. § 203(r)

     and 203(s)), and the annual gross volume of the corporate was in excess of $500,000 per

     annum. Therefore, there is FLSA enterprise coverage.

  50. At all relevant times, Plaintiff and the FLSA asserted class were engaged in commerce or

     in the production of good for commerce within the meaning of 29 U.S.C §§ 206(a).

  51. At all relevant times, Defendant employed Plaintiff and the asserted class.

  52. At all relevant times, the overtime provisions set forth in 29 U.S.C. § 201 et seq. of the

     FLSA apply to Defendant.

  53. At all relevant times, Defendant has been employer of engaged in interstate commerce/and

     or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a).

  54. At all relevant times, Plaintiff and the FLSA asserted class were employees within the

     meaning of 29 U.S.C. §§ 203(e) and 206 (a).

  55. 29 U.S.C §206 states employer shall pay to each of his employees who in any workweek

     is engaged in commerce or in the production of goods for commerce, or is employed in an

     enterprise engaged in commerce or in the production of goods for commerce, wages at the

     following rates:

      (1) except as otherwise provided in this section, not less than—

                                        Page 10 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 11 of 13 PageID 11



             (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

             (B) $6.55 an hour, beginning 12 months after that 60th day; and

             (C) $7.25 an hour, beginning 24 months after that 60th day.

  56. Defendant has failed to pay Plaintiff and the asserted class the minimum wages to which

     they are entitled under the FLSA.

  57. Defendant’s violations of the FLSA, as described in this Collective Action Complaint, have

     been willful and intentional.

  58. Defendant has not made a good faith effort to comply with the FLSA with respect to the

     compensation of Plaintiff and the FLSA asserted class.

  59. Because Defendant’s violations of the FLSA have been willful, a three-year statute of

     limitations applies, pursuant to 29 U.S.C. § 255.

  60. As a result of Defendant’s willful violations of the FLSA, Plaintiff and the FLSA asserted

     class have suffered damages by being denied minimum wages in accordance to 29 U.S.C.

     § 201 et seq.

  61. As a result of the unlawful acts of Defendant, Plaintiff and the FLSA asserted class have

     been deprived of minimum wages in amounts to be determined at trial, and are entitled to

     recover of such amounts, liquidated damages, prejudgment interest, and any other relief as

     allowable by law.

  62. Plaintiff has retained the law offices of the undersigned attorney to represent him

     individually, and on behalf of the asserted class, and incurred attorney’s fees and costs in

     bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recovery of

     reasonable attorney’s fees and costs.

                                     PRAYER FOR RELIEF



                                         Page 11 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 12 of 13 PageID 12



WHEREFORE, Plaintiff JONATHAN J. GODWIN, individually and on behalf of all other

similarly situated persons, respectfully request that this Honorable Court grant the following relief:

   A. An order, at the earliest possible time, allowing Plaintiff to give notice of this collective

       action to all including all prep cooks, bussers, dishwashers, waitress/es, bartenders,

       barbacks an all similarly situated employees who are presently, or have at any time from

       August 2016, up through and including the date of this Court’s issuance of Court-

       Supervised Notice worked at LANDSHARK BAR & GRILL (or that the Court issue such

       notice). Such notice shall inform them that this civil action has been filed, of the nature of

       the action, and of their right to join this lawsuit if they believe they were denied proper

       wages;

   B. Enter judgment for Plaintiff JONATHAN J. GODWIN and other similarly situated and

       against the Defendant LANDSHARK BAR & GRILL, based on Defendant’s willful

       violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

       Regulations; and

   C. Award Plaintiff, and other similarly situated, actual damages in the amount shown to be

       due for unpaid minimum wages, with interest; and

   D. Award Plaintiff, and other similarly situated, an equal amount in double

       damages/liquidated damages; and

   E. Award Plaintiff, and other similarly situated, reasonable attorneys' fees and costs of suit;

       and

   F. Grant such other and further relief as this Court deems equitable and just and/or available

       pursuant to Federal Law.

                                         JURY DEMAND



                                           Page 12 of 13
Case 6:19-cv-01643-RBD-EJK Document 1 Filed 08/22/19 Page 13 of 13 PageID 13



Plaintiff JONATHAN J. GODWIN and those similarly situated demand trial by jury of all issues

triable as of right by jury.

DATED: August 22, 2019

                                             Respectfully submitted,

                                              By: _/s/ Zandro E. Palma____
                                              ZANDRO E. PALMA, P.A.
                                              Florida Bar No.: 0024031
                                              9100 S. Dadeland Blvd.
                                              Suite 1500
                                              Miami, FL 33156
                                              Telephone: (305) 446-1500
                                              Facsimile: (305) 446-1502
                                              zep@thepalmalawgroup.com
                                             Attorney for Plaintiff and the Putative class




                                       Page 13 of 13
